PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/782,528
Filing Date: 18 May 2010
Appellant(s): Xu et al.



__________________
Peter F. Corless
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 24, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 12, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, and 11-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of CHEN et al (6,703,178) and (2004/0241569), TAKEMOTO et al (7,556,908) , KANDA (2006/0166136) and HATAKEYAMA et  al. (2007/0207408).

    PNG
    media_image2.png
    412
    671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    343
    632
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    261
    696
    media_image4.png
    Greyscale

CHEN et al discloses a photoresist composition at Examples 7 and 14, wherein these polymers are disclosed in column 16, lines 50-68, and column 19, lines 52-68, respectively.
Example 7 discloses a terpolymer and Example 19 discloses a tetrapolymer shown below having the lactone side groups as recited in claims 3 and 8. 
    PNG
    media_image5.png
    288
    367
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    300
    430
    media_image6.png
    Greyscale


The above polymers also disclose two acid-labile containing units in the terpolymer and tetrapolymer, respectively.
The method of claim 6 and 7 is met in Example 1, column 21, line 55 - column 22, line 10.
CHEN et al ‘178 has been disclosed above for reporting that the claimed repeating units recited in claim 1 and reports that a group "G" in formula II can be a -(CH2)-, -S-, or -O-, showing the functional equivalence of the substituted groups, 

    PNG
    media_image7.png
    209
    264
    media_image7.png
    Greyscale

CHEN et al ‘569 disclose a chemically amplified photoresist composition comprising a terpolymer as seen in the abstract of the reference.  The first repeating unit is disclosed to be any of the repeating units as seen on pages 4 and 5.  Applicants are directed to the following attached units found in paragraph [0043], which demonstrates the equivalence of substituted oxonorbornane lactones with unsubstituted norbornane lactone groups as shown below:

    PNG
    media_image8.png
    352
    357
    media_image8.png
    Greyscale

With respect to claim 4, applicants are directed to paragraph [0052] which disclose that combinations of acid generators can be used in the photoresist composition.
TAKEMOTO et al reports a chemically amplified positive resist composition comprising a structural unit having the following pendant lactone group seen here:
    PNG
    media_image9.png
    528
    212
    media_image9.png
    Greyscale

Each of the above monomers having the diester linkage as now claimed which is attached to the pendant lactone group, though the lactone group in TAKEMOTO et al fails to disclose the claimed oxanorbornanelactone-type group.
KANDA is cited to report show the equivalence of the various lactone groups such as the butyrolactone groups and the norbornanelactone groups on a photoacid labile resin, see the examples found in page 8 below:
    PNG
    media_image10.png
    298
    254
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    497
    201
    media_image11.png
    Greyscale

KANDA et al further disclose the interchangeable use of the linkage groups as seen on page 8 wherein an acrylate linkage and a diester linkage are equivalently disclosed:

    PNG
    media_image12.png
    124
    484
    media_image12.png
    Greyscale

With respect to claims 11 and 17, HATAKEYAMA et al report on page 16 the following lactone repeating units as functionally equivalent to the conventionally listed lactones as seen below:
    PNG
    media_image13.png
    1145
    392
    media_image13.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art of photoresist compositions to use more than one photo acid generator in the resist composition as well as have repeating lactone units from CHEN et al placed on the diester linkages as seen in TAKEMOTO et al and KANDA as well as use the lactone of HATAKEYAMA et al as seen on page 16 in the copolymers, terpolymers, tetrapolymer and pentapolymers and reasonably expect same or similar results for a resist which is excellent in resolution, figures and photosensitivity.
It also would have been prima facie obvious to one of ordinary skill to use multiple monomer containing units such as tetramers and pentamers as demonstrated by CHEN et al wherein his copolymers are tetramers, adding additional known units for desired properties  is conventional in the technology with the reasonable expectation of same or similar results.
The rejection is repeated wherein the prima facie case of obviousness has not been overcome by the arguments wherein in it is maintained that the skilled artisan would be directed to use any of the diester linking groups as disclosed in TAKEMOTO et al and KANDA with the reasonable expectation of having excellent resolution, pattern structure and photosensitivity.  Comparative evidence for unexpected results are not present either by declaration under Rule 1.132 or found in the specification to demonstrate unobviousness over the prior art.
(3) New Grounds of Rejection
No new grounds of rejection.
(4) Withdrawn Rejections 
No grounds of rejection have been withdrawn by the examiner. 
(5) Response to Argument
	(a)  Appellant’s argue and “understand” that the structure recited in each of the Appellant’s claims is not disclosed in any document.
	Response:  The examiner disputes this assertion and directs the Board to the CHEN et al reference ‘178 which report the actual claimed structure as recited in formula 1 of claim 1 in a recited terpolymer (three repeating units in a polymer) and a tetrapolymer (four repeating units in a polymer), see the formula (II-7) and formula (II-19) as reported CHEN et al ‘178, in columns 16 and 17:
 
    PNG
    media_image14.png
    306
    376
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    305
    413
    media_image15.png
    Greyscale

	(b) Appellant’s direct the Board to the USPTO PAIR file wherein the counterparts of the present application have been issued in other jurisdictions with claims that correspond to Appellant’s claims in the present application, including Japan, Korea, and China.
	Response: The examiner notes that the USPTO is not governed or influenced by other jurisdictions with respect to patentability of applications filed in the United States.  Each case in the United States is prosecuted with proper evidence and procedure set by the USPTO rules and practice.
	(c) Appellant’s argue that the cited documents, whether considered alone or in combination, simply fail to teach or suggest the Appellant’s claimed subject matter.
	Response:  The examiner notes that the rejection clearly report the side group structures of the claimed invention in claim 1.  The Board is directed to the CHEN et al (6,703,178) and (2004/0241569) references, see the explanation in paragraph 4 of the Final Office action mailed August 12, 2020 which is cited above.

	(d)  Appellant’s argue that it is not proper under Section 103 to proper [sic] to identify disparate portions of molecules in separate disclosures and combine them to arrive at an applicant’s claimed subject matter.  Much greater direction is required to form the prior art to sustain a prima facie case.
	Response:  This argument fails to address the specific the parts of the rejection that Appellant’s believe is not proper under Section 103.  Again the Board is directed to the CHEN et al references which address and meet claim 1, by disclosing a photoresist composition comprising 1) one or more photoacid generator compounds and 2) a resin that is a terpolymer, tetrapolymer or pentapolymers and comprising photoacid acid labile moieties and a moiety selected from the group consisting of the following Formulae 1 and 2:”

	(e) Appellant’s individually argue that limitations of claims 13, 22, 23, 5, 6, 7, 11, 12, 13, 20 and 21, 17, 18 and 19, 24, 25, 26 and 27.
	Response: Initially the Board is requested to consider that all the claims should stand or fall together wherein the independent claims 1, 11, 12 and 17 provide the broadest scope of the appealed claims for patentability.
i) Claim 1 has been addressed by the CHEN et al references above and is included by reference for their disclosures of the moieties meeting Formulae 1 and 2.
ii) The independent claim 11 recites a photoresist composition wherein the resin comprises a moiety selected from the group consisting of the following Formulae 1a and 2a:

    PNG
    media_image16.png
    127
    430
    media_image16.png
    Greyscale

These formulae differ from those in claim 1 wherein there is no R2 substituent on the dioxa-tricyclone (5.2.1.0(2, 6)) deca-3-one ring.
HATAKEYAMA et al addresses these unsubstituted moieties found on page 16 of their reference wherein a positive resist composition is reported comprising a photoacid generator and a polymer having the claimed moiety shown below: 

    PNG
    media_image13.png
    1145
    392
    media_image13.png
    Greyscale

These monomers are adhesive groups which serve to provide improved adhesion to the substrate.
	iii) Claim 12 is a method claim which disclose conventional pattern forming steps using the photoresist composition of claim 11 addressed above.
	iv)  Likewise independent claim 17 recite a similar photoresist composition having in the resin the same moieties selected from the group consisting of the following Formulae 1a and 2a:

    PNG
    media_image17.png
    255
    688
    media_image17.png
    Greyscale

	Again HATAKEYAMA et al report these unsubstituted moieties as seen on page 16, paragraph [0047] of the reference which serve to provide adhesive properties of the resin to the substrate.
	With respect to the Formula 2 and 2a as recited in claims 1, 11 and 17, TAKEMOTO et al (7,556,908) was cited in the rejection to address photoresist compositions having improved resolution and line edge roughness wherein repeating moieties having multiple ester linkage groups having a lactone side group, see column 37 of TAKEMOTO et al below:

    PNG
    media_image18.png
    751
    298
    media_image18.png
    Greyscale

	TAKEMOTO et al lack the claimed side groups in formulae 2 and 2a, however in view of KANDA and HATAKEYAMA polycyclic lactone rings with and without oxygen are seen as being functional equivalents on a photoresist resin as seen on page 4 and 5 of KANDA alongside the groups disclosed on page 16 of  HATAKEYAMA.  

    PNG
    media_image19.png
    1030
    399
    media_image19.png
    Greyscale

    PNG
    media_image13.png
    1145
    392
    media_image13.png
    Greyscale

KANDA also demonstrate the interchangeable use of the multiple ester linkage groups as seen on page 8 shown here:
    PNG
    media_image20.png
    231
    813
    media_image20.png
    Greyscale

	It is believed that the rejection above, demonstrate the unpatentability of the recited claims on appeal and that the rejection should be sustained.  The Board is encouraged to affirm the rejection and deny a grant to appealed case.

Respectfully submitted,
/John S Chu/                                                                                                                                                                                                      
Conferees:
/DUANE SMITH/Supervisory Patent Examiner, Art Unit 1737   

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.